Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00589-CV

                                    IN RE Anthony C. AGUILAR

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 18, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 28, 2013, relator Anthony C. Aguilar filed a petition for writ of mandamus.

The court has considered relator’s petition for writ of mandamus and is of the opinion that relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 2012-PC-2800, styled In the Estate of Ramiro Aguilar Jr., Deceased,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Gladys B. Burwell presiding.